—Order, Supreme Court, New York County (Emily Goodman, J.), entered on or about January 5, 1999, denying plaintiffs motion for summary judgment dismissing defendant’s affirmative defense that the action was not timely commenced and dismissing the complaint as time-barred, unanimously affirmed, without costs.
The instant action, commenced beyond the expiration of the applicable statutory period, was properly dismissed as time-barred. Contrary to plaintiff’s argument, its action is not rendered timely by CPLR former 306-b (b) since that provision was no longer in effect at the time plaintiff commenced the action. Plaintiff had no vested right to the privilege afforded by CPLR former 306-b (b).
We have considered plaintiff’s remaining contentions and find them unavailing. Concur — Tom, J. P., Wallach, Rubin and Andrias, JJ.